       Is
            Case 2:20-cv-11277-SFC-DRG ECF No. 1-1, PageID.10 Filed 05/21/20 Page 1 of 7

c
0
~
c
c~
U
cB                                               STATE OF MICHIGAN
4-
c
a)
 E                          IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
 Q)
1 "0
~            JO D WEIKERT,
~
r-
r                          Plaintiff,
N
o            V.                                                            Case No. 20-          -NO
N                                                                          Hon.
0
N
0            DELTA AIR LINES, INC.,
r
1
It                         Defendant
Y                                                                   /
at~
W             DAVID E. CHRISTENSEN (P45374)
J
U             SARAH S. STEMPKY KIME (P74167)
              CHRISTENSEN LAW
H
z             Attorneys for Plaintiff
~             25925 Telegraph Road, Suite 200
O             Southfield, MI 48033
U
W             (248) 213-4900/Fax (248) 213-4901
z             dchristensen a,davidchristensenlaw.com
              skime@davidchristensenlaw.com
I


                           There is no other civil action between these parties arising out of
                           the same transaction or occurrence alleged in this Complaint
                           pending in this court, nor has any such action been previously
                           filed and dismissed or transferred after having been assigned to
                           ajudge.
i
                               /s/DAVID E. CHRISTENSEN
W                                     DAVID E. CHRISTENSEN
U
LL
tL
O                                                      COMPLAINT
~
~                  NOW COMES the Plaintiff, JO D WEIKERT, by and through her attorneys, CHRISTENSEN
Z
~           LAW, and for her complaint against the above-named Defendant states unto this Honorable Court as
W
J
i—
 L          follows:
O
z
6
0
N
LO
O
O
O
N
Case 2:20-cv-11277-SFC-DRG ECF No. 1-1, PageID.11 Filed 05/21/20 Page 2 of 7




                                  JURISDICTION AND VENUE


         1.     Plaintiff, Jo D Weikert, is a resident of Evansville, Indiana.

         2.     Defendant, Delta Air Lines, Inc., ("Delta") is a Delaware corporation with primary

 offices in Atlanta, Georgia, and is licensed to do business as a coinmon carrier in Michigan, and

 has major business presence in the form of an airline a hub at Detroit Metro Airport in the city of

 Romulus, County of Wayne, State of Michigan.

        3_      The negligent actions alleged against Defendant that gives rise to this cause of

 action occurred at Metro Airport in Wayne County, Michigan.

         4.     The amount in controversy exceeds $25,000.00.

         5.     Jurisdiction and venue properly lay with this Court.



                                        COUNT I: NEGLIGENCE

        6_      On or about May 9, 2017, Plaintiff, Jo D Weikert, was properly ticketed passenger

 and customer of Defendant, Delta, who was attempting to board a domestic flight operated by

 Defendant at Metro Airport.

        7.      Defendant, Delta, leased, owned, and controlled the airport gate, the jetway, and

 the aircraft where the Plaintiff was injured.

        8.      Defendant, Delta, employed the individuals that positioned the jetway involved in

this incident in the course and scope of their employment with Defendant.

        9.      Defendant's employee had positioned the jetway in a fashion that left an

unreasonably large gap between the jetway and the threshold of the aircraft's doorway, creating

 an unreasonably dangerous hazardous condition whereby a passenger's foot could slip through the

 opening and easily become injured_
Case 2:20-cv-11277-SFC-DRG ECF No. 1-1, PageID.12 Filed 05/21/20 Page 3 of 7




         10.      On or about May 9, 2017, Plaintiff was a ticketed Delta passenger who was at

 Detroit Metro Airport to change planes in the midst of a trip she purchased on Defendant, Delta

 Airlines.

         11.      Plaintiff suffered from physical disability that severely limited her ability to wallc

 independently.

         12.      When purchasing her ticket frotn Defendant, Plaintiff notified Defendant that she

 required a wheelchair for transit in the airport terminal, and Defendant Delta agreed and assumed

 the responsibility of providing her with wheelchair service for her safe and timely transit between

 the flights.

         13.      The wheelchair provided, pursuant to her request for a wheelchair from Defendant,

 was incompatible with the dimensions of the aircraft Defendant provided for Plaintiff to complete

 her trip, and she was required to be taken out of her wheelchair at the doorway of the aircraft by

 Delta flight a attendant(s) and given full assistance from the doorway to her seat.

         14.      A uniformed flight attendant employed by Defendant pulled Plaintiff up from her

 chair as she sat on the jetway at the threshold of the aircraft's doorway_

         15_      As the Delta employee pulled Plaintiff up to a standing position, her foot

iminediately slipped through the gap and became stuck and between the jetway and the airplane.

 The flight attendant continued to pull her into the doorway by her arms, causing her to fall to the

deck resulting in serious injuries.

         16.      Defendant Delta Airlines is a coinmon carrier that has a high duty to provide for

the safety of its passengers, such as Plaintiff, and alternatively owes a duty of ordinary care for the

safety of its passengers and the Plaintiff.
Case 2:20-cv-11277-SFC-DRG ECF No. 1-1, PageID.13 Filed 05/21/20 Page 4 of 7




        17.     Defendant Delta was on notice of Plaintiff's disability before the date of her travel

 and Plaintiff accepted Defendant's offer of wheelchair service and assistance to help her navigate

 the required change of planes at Detroit Metro Airport.

        18.     Defendant Delta was on notice of the large gap between the jetway and the aircraft's

 doorway, and, in fact, the gap was created by an employee or agent of Defendant Delta through

 the positioning of the jetway.

        19.     Defendant, Delta, breached its duty of care for the Plaintiff and its passengers, and

 is guilty of gross negligence, willful and wanton conduct, and ordinary negligence.

        20.     Defendant breached its duties and obligations to its passengers and to Plaintiff by:

                a. Positioning the jetway unreasonably far from the aircraft doorway

                    threshold, leaving an unreasonably large gap for passengers to safely

                    navigate over;

                b. Representing that conditions were safe for boarding the aircraft when there

                    was a dangerously large gap between the jetway and the aircraft posing a

                    serious hazard for Defendant's passengers and Plaintiff.

                c. Failing to warn the passengers and the Plaintiff of the hazardous gap Delta

                    had created by the poor positioning of the jetway;

                d. Failing to provide for appropriate wheelchair transport that was compatible

                    with the aircraft Defendant was providing for Plaintiff's trip such that she

                    could have remained in her wheelchair to be taken to her seat;

                e. Defendant's flight attendant negligently pulled Plaintiff up in toward the

                    aircraft while Plaintiff was positioned at the edge of the unusually large gap

                    between the jetway and the aircraft's doorway in such a fashion that
Case 2:20-cv-11277-SFC-DRG ECF No. 1-1, PageID.14 Filed 05/21/20 Page 5 of 7




                    Plaintiff's foot slipped coinpletely through the gap, becaine stuck, and

                    caused her body to fall to the deck;

                f   Defendant breached its common law duties of due care, numerous industry

                    standards and internal policies and procedures in its negligent positioning

                    of the jetway, in providing an inappropriate wheelchair, and in the

                    dangerous technique of assisting Plaintiff from her chair and to her seat such

                    that she was seriously injured.

        21.     Defendant's negligence outlined herein directly and proximately caused Plaintiff to

 suffer a fractured hip and other serious injuries to her legs, hips, and body, requiring a surgical

 repairs and extensive medical care and great pain and suffering, both in the past and that will

 continue into the future.

        22.     Defendant's negligence outlined herein directly and proximately caused Plaintiff to

 suffer economic losses including medical expenses, medical transportation, attendant care and

 household services.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant, Delta, for

whatever amount the Court finds to be fair compensation for her harms and losses, plus all

 recoverable costs, fees and interest.



                     COUNT II: NEGLIGENT TRAINING AND SUPERVISION

        23.     Defendant Delta owed a duty of care to reasonably train and supervise its

 employees to safeguard the public, its passengers, and the Plaintiff.

        24.     Defendant Delta breached those duties of reasonably training and supervision

which led to: an einployee positioning the jetway so there was a large and hazardous gap large
Case 2:20-cv-11277-SFC-DRG ECF No. 1-1, PageID.15 Filed 05/21/20 Page 6 of 7




 enough for Plaintiff's foot to completely fall through; Defendant's flight attendant carelessly

 pulling Plaintiff up and toward the plane causing her foot to fall through the gap and causing her

 to fall to the floor.

         25.      If Defendant had properly trained and supervised the agent positioning the jetway

 and the flight attendant that caused this accident, Plaintiff more likely than not would have been

 injured.

         26.      As a direct and proximate result of Defendant's negligent training and supervision,

 Plaintiff suffered the grievous injuries outlined herein and the resulting economic and non-

 economic damages.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant, Delta, for

 whatever amount the Court finds to be fair compensation for her harms and losses, plus all

 recoverable costs, fees and interest.

                                         CHRISTENSEN LAW



                                 BY:     /s/DAVID E. CHRISTENSEN
                                         DAVID E. CHRISTENSEN (P45374)
                                         SARAH S. STEMPKY KIME (P74167)
                                         Attomeys for Plaintiff
                                         25925 Telegraph Road, Suite 200
                                         Southfield, MI 48033
                                         (248) 213-4900/Fax (248) 213-4901
                                         dehristensen@davidehristensenlaw.com
 Dated: April 10, 2020
       Case 2:20-cv-11277-SFC-DRG ECF No. 1-1, PageID.16 Filed 05/21/20 Page 7 of 7

C
 O
 ~
C
(Q
U
c~
~
                                           STATE OF MICHIGAN
c
 N
 E                     IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
 a)
rlj~

75      JO D WEIKERT,
CL
~
r                     Plaintiff,
N
o       V.                                                       Case No. 20-        -NO
N
0                                                                Hon.
N
0
        DELTA AIR LINES, INC_,
r
't                    Defendant
                                                           /

         DAVID E. CHRISTENSEN (P45374)
         SARAH S. STEMPKY KIME (P74167)
         CHRISTENSEN LAW
         Attorneys for Plaintiff
         25925 Telegraph Road, Suite 200
         Southfield, MI 48033
         (248) 213-4900/Fax (248) 213-4901
         dchristensen cr,davidcluistensenlaw.com
         skime@davidchristensenlaw.com
                                                           /

                                               JURY DEMAND

             NOW COMES the above-named Plaintiff, JO D WEIKERT, by and through her attorneys,

        CHRISTENSEN LAW, and hereby demands a Trial by Jury in the above-captioned matter.

.
i
~
                                             CHRISTENSEN LAW

W
U
ii                                   BY:     /s/DAVID E. CHRISTENSEN
LL
O                                            DAVID E. CHRISTENSEN (P45374)
}                                            SARAH S. STEMPKY KIME (P74167)
~                                            Attorneys for Plaintiff
Z                                            25925 Telegraph Road, Suite 200
❑                                            Southfield, MI 48033
W                                            (248) 213-4900/Fax (248) 213-4901
J
LL                                           dchristensen@,davidchristensenlaw.com
O       Dated: April 10, 2020
z
 ~
~
0
N
LC)
O
O
O
N
